Title: The American Commissioners to the Committee for Foreign Affairs, 25 May 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Committee for Foreign Affairs


Honorable Gentlemen
Paris May 25. 1777
Agreeable to what we mentioned in ours of March 14 and April the 9th (a third Copy of which we send herewith) Mr. Lee tarry’d here some Weeks after his Return from Spain. No News arriving (tho’ we received Letters from you) of any Commissioner being actually appointed for Prussia, and the Necessity of a good Understanding with that Court in order to obtain speedily a Port in the Northern Seas, appearing more and more every Day on various Occasions, he concluded with our Approbation to set out for Berlin, which he did about a Week since, and we have Reason to hope good Effects from that Journey. The Points principaly in View are (besides the acknowledgement of American Independency) an open Port for German Commerce, and the Permission of fitting out arm’d vessels to annoy the Enemys Northern Trade, and of bringing in and selling our Prizes. If these Points can be obtain’d we are assured we might soon have a formidable Squadron there, and accumulate Seamen to a great Amount.
The want of such a free Port appears in the late Instance of Capt. Connynghams Arrest at Dunkirk, with the Prizes he brought in: For tho’ the fitting out may be cover’d and conceal’d by various Pretences, so as at least to be wink’d at by Government here, because those pretences afford a good Excuse for not preventing it; yet the bringing in of Prizes by a Vessell so fitted out, is so notorious an Act and so contrary to Treaties, that if suffered must occasion an immediate War. Conyngham will however, thro’ Favour be discharged with his vessel, as we are given to understand, but we must put up with the Loss of the Prizes, which being reclaim’d will be restor’d. This is an Occasion of Triumph to our Enemies, which we must suffer them to enjoy for the present, assured as we are by the most substantial Proofs of the Friendship of this Court and of Spain which we are persuaded will soon manifest itself to all the World. The latter has already remitted to us a large Sum of Money as you will see by Mr. Lee’s Letters; and continues to send Cargoes of Supplies of which you have herewith sundry Accounts. Many of these Transactions are by some Means or other known in England which dares not resent them at present; but the Opinion of an approaching War gains ground every Day.
We are preparing the Accoutrements you ordered for the Horse. They will take Time. Had there been such in the Magazines here we might have possibly borrow’d on Condition of Replacing them. Pistols (450 pair) are already sent; the whole Number will be forwarded as fast as they can be got ready. Col. Forrester, an experienced Officer of Horse, has given us a Specimen of compleat Accoutrements which have been found best; the Saddle is of a singular Contrivance, very cheap and easily made or repair’d; and the Buff Belts so broad, as that crossing on the Breast, they are good Armour against the Point of a Sword or a Pistol Bullet. We propose to have as many Sets made with these Saddles as may serve to mount a Squadron; but shall omit Saddles for the Rest, as they will take up too much Room in the Vessells, and can soon be made with you. Coll. Forester is highly recomended to us and we believe will go over.
Cloathing for 10,000 Men is now in Hand making for us by Contract: and other proposed Contracts are under Consideration for the Rest of the 80,000 Men ordered. We hope to have them with you before next Winter: or that if all cannot be got, the Cloth we have sent and are sending will make up the Deficiency.
The large brass Cannon are not to be had here; We have been treating with a Swedish Merchant about them, but find too many Difficulties in getting them from that Country; so that finally, understanding you have some Founders with you and that we can have others to go from hence, we conclude to send two Artists in that way, with the Metal to cast the Number wanted, omitting only the Field Pieces, of which we suppose you have by this Time a Number sufficient. Some large Iron Cannon are offered to us cheap from Holland, of which we think to send a Quantity, for tho’ too heavy for the Army they may be of Use for the Navy, Gallies, Gondola’s &c.
We cannot omit repeating as we think it a Matter of the greatest Importance towards supporting the Credit of your Paper Money that you may rely on a punctual Payment here of Congress Bills drawn on us for the Discharge of the Interest of the Sums borrow’d, that is to say, in the Proportion of 6 Spanish Dollars, or the Value in french Money, for every hundred borrowed in your Paper. But as the Offer of 6 per Cent was made before you could know of this Advantage to the Borrower, perhaps you may on the Knowledge and Experience of it be able to reduce the Interest in future Loans to 4 per Cent, and find some Means by Taxes to pay off the 6 per Cents.
Our Treaty of Commerce is not yet proceeded on, the Plan of this Court appearing to be not to have any Transaction with us that implies an Acknowledgement of American Independency, while their Peace continues with England. To make us more easy with this they tell us we enjoy all the Advantages already which we propose to obtain by such a Treaty, and that we may depend on continuing to receive every Indulgence in our Trade that is allow’d to the most favour’d Nation. Feeling ourselves assisted in other Respects cordialy and essentialy, we are the more readily induced to let them take their own Time, and to avoid making ourselves troublesome by an unseasonable Importunity. The Interest of France and Spain however in securing our Friendship and Commerce seems daily more and more generaly understood here, and we have no doubt of finaly obtaining the Establishment of that Commerce with all the Formalities necessary.
We submit it to your Consideration whether it might not be well to employ some of your Frigates in bringing your produce hither, ordering them after refreshing and refitting to make a Cruise in the Northern Seas upon the Baltic and Hamborough Trade send their prizes home North about, then return to France and take in a Loading of Stores for America.
The Marquis de Fayette a young Nobleman of great Family Connections here, and great Wealth, is gone to America in a Ship of his own, accompanied by some Officers of Distinction, in order to serve in our Armies. He is exceedingly beloved, and every bodys good wishes attend him. We cannot but hope he may meet with such a Reception as will make the Country and his Expedition agreeable to him. Those who censure it as imprudent in him do never the less applaud his Spirit; and we are satisfy’d that the Civilities and Respect that may be shown him will be serviceable to our Affairs here, as pleasing not only to his powerfull Relations and to the Court, but to the whole French Nation. He has left a beautifull young Wife big with Child: and for her sake particularly we hope that his Bravery and ardent Desire to distinguish himself will be a little restrain’d by the Generals prudence, so as not to permit his are very respectfully Gentlemen Your most obedient humble Servants.
B FranklinSilas Deane

We inclose a Copy of Messrs Gardoque last Letter. We have received Mr Morris’s of March 7. 25. & 28. and are much obliged by the Intelligence contain’d.
We send a Quantity of Papers.

 
Notation: Franklin & Deane to the Comitee May 25. 1777
